Citation Nr: 1531346	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 60 percent for hypertensive heart disease.

2. Entitlement to service connection for a left hand disability, to include as secondary to service-connected hypertension.

3. Entitlement to a disability rating in excess of 30 percent for a neck disability.

4. Entitlement to a disability rating in excess of 30 percent for a back disability.

5. Entitlement to an effective date prior to January 16, 2008 for the grant of service connection for diabetes mellitus, type II.

6. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to July 1960, and from December 1961 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in August 2012.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

In October 2012, January 2014, and May 2014, the Board remanded the Veteran's claims for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system (Virtual VA) contains November 2013 and April 2014 appellate briefs; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Entitlement to an increased disability rating for seborrheic dermatitis, see October 2012 Board remand; June 2010 notice of disagreement; June 2009 notice of disagreement; (2) Entitlement to an increased disability rating for hemorrhoids, see October 2012 Board remand; June 2010 notice of disagreement; June 2009 notice of disagreement; (3) Entitlement to an increased disability rating for bilateral knee disabilities, see June 2010 Veteran statement; (4) Entitlement to service connection for chest scars, see January 2014 Board decision; March 2013 Veteran statement; (5) Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus, type II, see February 2014 Veteran statement; January 2014 Board decision; March 2013 Veteran statement; (6) Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, see August 2014 Veteran statement; (7) Entitlement to an increased disability rating for erectile dysfunction, see August 2014 Veteran statement; (8) Entitlement to service connection for kidney disabilities, to include as secondary to diabetes mellitus, type II, see February 2015 Veteran statement; (9) Entitlement to service connection for a pancreas disability, to include as secondary to diabetes mellitus, type II, see February 2015 Veteran statement; and (10) Entitlement to service connection for a bilateral eye disability, claimed as dry eyes and cataracts, to include as secondary to diabetes mellitus, type II, see May 2015 Veteran statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  

Hypertensive Heart Disease

In December 2008 statements, the Veteran contended that his VA primary care physician at the Durham VA Medical Center (VAMC), Dr. N.G., diagnosed him with heart failure in October 2008.  See also February 2011 Ischemic Heart Disease Disability Benefits Questionnaire (Dr. N.G. states the Veteran has chronic congestive heart failure).  Upon VA examination in April 2009, the VA examiner noted the results of diagnostic testing performed in November 2008, including cardiac catheterization and an echocardiogram.  However, VA treatment records from the Durham VAMC dated between May 2008 and May 2010 are not currently associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Left Hand Disability

The Veteran contends that he injured both his left and right hands in December 2006 when he fell due to dizziness caused by medications for his service-connected hypertension.  Although March 2014 and November 2014 VA examination opinions state the Veteran reported to the Durham VAMC emergency room in December 2006 and only an injury to the right hand was shown, VA treatment records from December 2006 are not currently of record.  On remand, the AOJ should obtain the outstanding VA treatment records.

Further, in May 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Triangle Orthopaedic Associates, indicating he had received treatment for both of his hands.  In May 2008, the Veteran also submitted a copy of an April 2007 treatment note from Triangle Orthopaedic Associates; however, that treatment note states the initial evaluation was performed in March 2007.  On remand, the AOJ should obtain all outstanding treatment records from Triangle Orthopaedic Associates.

Issuance of a Statement of the Case

On January 22, 2009, the Veteran was informed of the RO's January 2009 rating decision granting an increased disability rating to 30 percent for the Veteran's neck disability, and denying entitlement a disability rating in excess of 30 percent for the Veteran's back disability.  In June 2009, the RO received the Veteran's notice of disagreement with the June 2009 rating decision; the Veteran also asked why the ratings for his neck and back disabilities were not addressed in the June 2009 rating decision.  In an August 2009 letter, the RO informed the Veteran that the ratings for his neck and back were addressed in the January 2009 rating decision.  In his January 2010 substantive appeal, the Veteran expressed disagreement with the 30 percent disability rating for his neck disability, and the 30 percent disability rating for his back disability.  As the substantive appeal was received by the RO on January 14, 2010, it was a timely notice of disagreement with the January 2009 decisions, but it does not appear that the AOJ has provided the Veteran with a statement of the case regarding these issues.

In a January 2014 decision, the Board granted service connection for diabetes mellitus, type II.  In a January 2014 rating decision, the Appeals Management Center granted service connection for diabetes mellitus, type II, as 20 percent disabling, effective January 16, 2008.  In February 2014, the Appeals Management Center received a letter from the Veteran in which he expressed his disagreement with the initial 20 percent disability rating, as well as the January 16, 2008 effective date.  See also June 2015 Veteran statement; April 2014 Veteran statement.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement with these issues.

Because the notices of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment related to his hypertensive heart disease and/or his left hand.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Triangle Orthopaedic Associates dated in 2007.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Durham VAMC dated in December 2006, May 2008 through May 2010, and from December 2014 to present.  All obtained records should be associated with the evidentiary record.

3. The AOJ should conduct any other development deemed appropriate.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to a disability rating in excess of 30 percent for a neck disability, entitlement to a disability rating in excess of 30 percent for a back disability, entitlement to an effective date prior to January 16, 2008 for the grant of service connection for diabetes mellitus, type II, and entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

